Citation Nr: 0727224	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO. 06-15 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever.


WITNESS AT HEARING ON APPEAL

Veteran


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel

INTRODUCTION

The veteran had active service from September 2000 until 
December 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

After the Board hearing, the veteran submitted additional 
evidence from the Wichita State University student medical 
center. The veteran also submitted a written waiver of review 
of that evidence by the agency of original jurisdiction and 
therefore referral to the RO of evidence received directly by 
the Board is not required. 38 C.F.R. § 20.1304. 

The appeal initially included a claim for entitlement to 
service connection for human papillomavirus. However, in her 
May 2006 form VA Form 9 (Appeal to Board of Veterans' 
Appeals) the veteran limited her appeal to the issue of 
service connection for residuals of rheumatic fever. As such, 
the claim for service connection for human papillomavirus is 
considered withdrawn and is not presently before the Board.


FINDING OF FACT

Residuals of rheumatic fever were not incurred in or 
aggravated by active military service.


CONCLUSION OF LAW

The criteria for a grant of service connection for residuals 
of rheumatic fever have not been approximated. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in April 2005. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence she was expected 
to provide; and (4) requesting the veteran provide any 
evidence in her possession that pertains to her claim. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Although the RO did not advise the 
veteran of such information, because the claim for service 
connection is being denied, no disability rating or effective 
date for service connection will be assigned. Proceeding with 
the appeals presently does not therefore inure to the 
veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, private medical records and VA outpatient 
treatment records are associated with the claims file. 
Additionally, the veteran was afforded a VA examination in 
connection with her claim and provided testimony at a Board 
hearing. The veteran and her representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide her claim. As such, 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the case is 
ready for appellate review.

The Merits of the Claim

The veteran seeks service connection for residuals of 
rheumatic fever. Specifically, the veteran contends she has 
arthritis which is related to rheumatic fever that was 
diagnosed in service. Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in her claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The Board does not reach the question of whether the veteran 
has an inservice incrrence or whether there is medical 
evidence of a nexus as the preponderance of the competent 
medical evidence does not indicate that she has a current 
disability. It is now well-settled that by "disability" is 
generally meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) ((Citing 
with approval VA's definition of "disability" in 38 C.F.R. 
§ 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)); see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect."). 

The evidence of record fails to document any current 
diagnosis of arthritis or other joint disability. In fact, a 
September 2005 VA examination concluded with a diagnosis of 
strep infection that resolved without residuals. The examiner 
noted that while there were subjective complaints of 
arthralgia, there was no evidence of arthritis. Similarly, an 
August 2005 record from Wichita State University health 
services indicated the physical examination was within normal 
limits. Thus, the only indication of a current disability is 
the veteran's subjective complaints of pain. 

The veteran testified at the March 1997 Board hearing that 
she had continuous joint pain since her separation from 
service and therefore service connection should be warranted 
under a theory of continuity of symptomatology. However, to 
the extent that the veteran currently has or complains of the 
pain in her joints, it has not been linked to any diagnosed 
disorder. In this respect, it is not a disorder for which 
service connection may be granted. See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

Under these circumstances, for the Board to conclude that the 
veteran has arthritis that had its origin during service 
would be speculation, and the law provides that service 
connection may not be granted on a resort to speculation or 
remote possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993). Simply put, in the absence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Even assuming there were a current disability, service 
connection is not otherwise warranted. See Holbrook v. Brown, 
8 Vet. App. 91 (1995) (Holding that the Board has the 
fundamental authority to decide a claim in the alternative). 
Service medical records document treatment for polyarthralgia 
and joint pain and reflect a history of rheumatic fever. 
However, there is no competent medical evidence linking any 
current joint pain to the rheumatic fever or the joint pain 
treated during service. In fact, the September 2005 VA 
examiner explained that manifestations of rheumatic fever, 
except for carditis, subside in one month without residuals. 
The examiner further indicated that chronic antibiotic 
therapy was not a known treatment for rheumatic fever.

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of a letter from the RO 
to her, but she has failed to do so. A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the April 2005 letter of 
the need to submit medical evidence of a current disorder and 
a relationship between a current disorder and an injury, 
disease or event in service. While the veteran is clearly of 
the opinion that she has a current residual disorder that is 
related to service, as a layperson, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
Accordingly, service connection for residuals of rheumatic 
fever is not established in the absence of competent medical 
evidence of a current disorder and competent medical evidence 
demonstrating a relationship between a current disorder and 
service.


ORDER

Service connection for residuals of rheumatic fever is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


